DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 28DEC2021 has been entered. No new matter has been entered. Applicant's arguments filed 28DEC2021 have been fully considered but they are not persuasive.
Regarding claim 13, the claim is a Markush claim, because it recites a list of alternatively useable members to define a limitation. Treatment of claims reciting alternatives is not governed by the particular format used. See MPEP 2173.05(h).I and 2117.I. Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Id. at 1280, 67 USPQ2d at 1196. See also MPEP 2111.03.II.
Regarding DALZELL, the reference teaches a first housing having a fitting on one end and a second housing having a fitting on the other end, which are tightly connected together via a threaded compression collar, including a hollow filter element inserted therein. The filter as cited in the rejection is the perforated filter support (Fig. 1 #27,28), which is clearly inserted into the housing.
Regarding the sintered filter, a sintered powder porous filter element is known in the art of filtration. A sintered filter is known to be e.g. made of a porous ceramic material, which has may advantageous properties over a supported filter cloth filter, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 sets forth the limitation “the sintered powder porous filter element comprises titanium, […] or silicon carbide”, which is an improper Markush claim. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,9-13,23 are rejected under 35 U.S.C. 103 as being unpatentable over DALZELL (US 2418247) in view of HIRSCH (US 2985470) in view of SCHWARTZWALDER (US 3090094).
Regarding claims 1,13,23, DALZELL teaches a tubular detachable filter (title, Figs.) capable of the intended use of filtering e.g. liquids (C1/L26) comprising:
a first housing (Fig. 1 #15) having a male tapered surface (Fig. 1 #16) on a first end;
a second housing (Fig. 1 #11) having a female tapered surface (Fig. 1 #13) on a first end and a fluid fitting (Fig. 1 #21) on a second end, the female tapered surface of the second housing being tapered complementary to the male tapered surface of the first housing, at least a portion of the exterior surface of the second housing being threaded (Fig. 1 #12);
a filter element (Fig. 1 #27,28) comprising a hollow portion inserted into the first housing and centrally disposed within the first and second housings; and,
a compression collar (Fig. 1 #17) fitted over the first housing and threaded onto the second housing.
DALZELL does not teach a gasket. However, HIRSCH teaches a pipe coupling for sanitary pipe lines (title, Figs.) comprising:

a second housing (Fig. 1 #19) having a female tapered surface (Fig. 1 #37) on a first end and a fluid fitting (Fig. 1 #21) on a second end, the female tapered surface of the second housing being tapered complementary to the male tapered surface of the first housing;
a gasket (Figs. 1,2 #14) located between the male tapered surface of the first housing and the female tapered surface of the second housing; and,
a compression collar (Fig. 1 #13) fitted over the second housing and threaded. 
HIRSCH teaches such a gasket provides guidance to insure properly centered seating, a small thickness, and large seating surface, which provides an improved seal. (C2/L6-14).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the device of DALZELL with the gasket of HIRSCH in order to improve the sealing between housings. The references are combinable, because they are in the same technological environment of piping systems. See MPEP 2141 III (A) and (G).
DALZELL teaches a filter cloth or other suitable envelope that must be supported in order to be useful for filtering liquids under pressure without rupturing (C1/L24-30). DALZELL does not teach the filter element is a sintered powder porous filter element. However, SCHWARTZWALDER teaches a method of making porous ceramic articles (title) and that porous ceramic structures made from sintered powder comprising e.g. 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the filter element of DALZELL to be of sintered powder as taught by SCHWARTZWALDER in order to provide a suitable high strength filter element for filtering fluids under pressure. See MPEP 2141 III (A) and (G).
Note that the limitation “for filtering a liquid metal or gas” sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claims 9-11, DALZELL’s modified filter has the same structure and function. This includes the property of leak-proof operating pressures and temperatures. Since the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01).
Regarding claim 12, HIRSCH teaches the gasket includes a flange (Fig. 2 #33).
Claims 2-3,5-7 are rejected under 35 U.S.C. 103 as being unpatentable over DALZELL (US 2418247) in view of HIRSCH (US 2985470) in view of SCHWARTZWALDER (US 3090094) in view of EATON (US 5474586).
Regarding claims 2-3,5-7, DALZELL teaches the housings are metallic (see shading of Figs.; see MPEP 608.02.IX). DALZELL does not specify the metallic material. However, EATON teaches a candle filter assembly and filtration system (title, 
Therefore, it is obvious to one having ordinary skill in the art at the time the invention was filed, to select a suitable metallic material for DALZELL’s device as taught by EATON for the filter housing, compression collar, and gasket such that the material is capable of withstanding high temperatures and corrosive environments. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A) and (G).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DALZELL (US 2418247) in view of HIRSCH (US 2985470) ) in view of SCHWARTZWALDER (US 3090094) in view of HOSS (US 2013240062).
Regarding claim 8, DALZELL does not specify the taper angle. However, HOSS teaches a device for the media-tight connection of two high-pressure components (title, Figs.) including a high pressure filter (e.g. Fig. 2), comprising:
a first housing (Fig. 2 #1) having a tapered surface (first seal seat, Fig. 2 #45) on a first end,
a second housing (Fig. 2 #33) having a tapered surface (Fig. 2 #47) on a first end;
a filter element (Fig. 2 #13) centrally disposed within the first and second housings;
a gasket (Fig. 2 #11) located between the tapered surfaces of the first housing and the second housing; and

 HOSS teaches the angle of the tapered seal is different from the angle of the seal seat (par. [0013]). If not explicitly stated, it is obvious that the tapered surface of the first housing is tapered at an angle different from the tapered surface of the second housing for the purpose of ensuring a tight seal (par. [0011]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify/specify the taper angles of DALZELL to be different in order to ensuring a tight seal under high pressures. The references are combinable, because they are in the same technological environment of filter systems. See MPEP 2141 III (A) and (G).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over DALZELL (US 2418247) in view of HIRSCH (US 2985470) ) in view of SCHWARTZWALDER (US 3090094) in view of BRIGGS (US 2073442).
Regarding claim 15, DALZELL is silent as to compression fittings. However, BRIGGS teaches method and means for purifying lubricating oil (title, Figs.) including a system having pipes with compression fittings (P2/right C/L7-12), which are well known in the art to be suitable for systems under pressure (P1/left C/L25-27). 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the fittings of DALZELL to be of compression fittings as taught by BRIGGS in order to provide a suitable fittings for high pressure systems. See MPEP 2141 III (A) and (G).
Claims 22,24 are rejected under 35 U.S.C. 103 as being unpatentable over DALZELL (US 2418247) in view of HIRSCH (US 2985470) ) in view of SCHWARTZWALDER (US 3090094) in view of BACHLE (US 3794360).
Regarding claims 22,24, DALZELL teaches a tubular detachable filter (title, Figs.) capable of the intended use of filtering e.g. liquids (C1/L26) comprising:
a first housing (Fig. 1 #11) having a female tapered surface (Fig. 1 #13) on a first end, and a fluid fitting on a second end (Fig. 1 #21);
a second housing (Fig. 1 #15) having a male tapered surface (Fig. 1 #13) on a first end and a fluid fitting (C3/L4-13) on a second end, the male tapered surface of the second housing being tapered complementary to the female tapered surface of the first housing, at least a portion of the exterior surface of the second housing being threaded;
a filter element (Fig. 1 #27,28) having a hollow portion inserted into the first housing and centrally disposed within the first and second housings; and,
a compression collar (Fig. 1 #17) fitted over the first housing and threaded.
DALZELL does not teach a gasket. However, HIRSCH teaches a pipe coupling for sanitary pipe lines (title, Figs.) comprising:
a first housing (Fig. 1 #11) having a male tapered surface (Fig. 1 #36) on a first end;
a second housing (Fig. 1 #19) having a female tapered surface (Fig. 1 #37) on a first end and a fluid fitting (Fig. 1 #21) on a second end, the female tapered surface of the second housing being tapered complementary to the male tapered surface of the first housing;

a compression collar (Fig. 1 #13) fitted over the second housing and threaded. 
HIRSCH teaches such a gasket provides guidance to insure properly centered seating, a small thickness, and large seating surface, which provides an improved seal. (C2/L6-14).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the device of DALZELL with the gasket of HIRSCH in order to improve the seals. The references are combinable, because they are in the same technological environment of piping systems. See MPEP 2141 III (A) and (G).
DALZELL does not teach the compression collar is fitted over the first housing and threaded onto the second housing. However, BACHLE teaches an external swage end fitting (title, Figs.) comprising a double threaded nut (Fig. 2 #9) coupling two pipes together (Fig. 1 # 8,10), which provides a leakproof connection under high pressure (C1/L51-54,C2/L42).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the device of DALZELL with the compression nut of BACHLE in order to provide a leakproof fluid coupling under high pressures. The references are combinable, because they are in the same technological environment of piping systems. See MPEP 2141 III (A) and (G).
DALZELL teaches a filter cloth or other suitable envelope that must be supported in order to be useful for filtering liquids under pressure without rupturing (C1/L24-30). DALZELL does not teach the filter element is a sintered powder porous filter element. 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the filter element of DALZELL to be of sintered powder as taught by SCHWARTZWALDER in order to provide a suitable high strength filter element for filtering fluids under pressure. See MPEP 2141 III (A) and (G).
Note that the limitation “for filtering a liquid metal or gas” sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Telephonic Inquiries
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777